Citation Nr: 0012742	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  97-17 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 until 
May 1987.

Service connection for a nervous disorder and alcoholism was 
denied by a decision of a Department of Veterans Affairs (VA) 
regional office (RO) in a rating decision dated in June 1992.  
The appellant did not file an appeal and that determination 
consequently became final.  38 C.F.R. §§ 19.129, 19.192 
(1991).

The current appeal comes before the Board of Veterans' 
Appeals (Board) following September 1994 and December 1995 
rating actions that declined to reopen the claim of service 
connection.  


FINDINGS OF FACT

1.  By a decision entered in June 1992, the RO denied a claim 
of service connection for an acquired psychiatric disorder.

2.  The evidence received since the June 1992 decision, by 
itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1153, 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156, 3.303, 3.306, 3.307, 3.309, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that service connection should be granted 
for a psychiatric disorder because a disability of this 
nature first became manifest while he was in the military, 
but was not treated.  He maintains that he was prematurely 
and unfairly discharged from the United States Navy which had 
a devastating effect on his life and further exacerbated 
psychiatric symptomatology.  The veteran contends that he was 
subjected to stressful conditions aboard ship when United 
States planes bombed Libya which engendered a threat of 
attack by that country, and that he now has PTSD as a result.  
It is averred that he has had continuing psychiatric problems 
since active duty.

The veteran's service medical records reflect that the 
veteran's psychiatric status was evaluated as normal upon 
examination in April 1984 for enlistment into service.  An 
undated clinic note indicates that he was seen in sick bay 
with complaints of a hangover, headaches and tiredness.  He 
was observed to have trouble staying awake; he was slumping 
over and falling asleep while sitting.  It was noted that he 
had alcohol on his breath and dry heaves.  An assessment of 
alcohol intoxication was made.  In September 1986, the 
appellant complained of a sharp radiating epigastric pain and 
indicated that he had been drinking the previous afternoon.  
An assessment of alcohol gastritis was rendered at that time.  
In October 1986, it was recorded that the veteran had been 
intoxicated the previous Sunday and had awakened to find that 
he had numerous insect bites on his left ankle that he hadn't 
remembered getting.  Upon follow-up for left ankle 
symptomatology several days later, it was recorded that he 
expressed an interest in alcohol detoxification and wished to 
be placed on Antabuse.  Some days later, he again sought 
treatment for stomach pain diagnosed as alcoholic 
gastroenteritis.  It was noted at that time that he had drunk 
an excessive amount of alcohol the previous evening and was 
observed to be very lethargic with the smell of alcohol on 
his breath.  A clinic note dated in October 1986 recommended 
that he be placed on Antabuse.  The appellant was 
subsequently evaluated in this regard whereupon it was noted 
that he was still consuming alcohol.  In November 1986, it 
was reported that he had been on Antabuse for three weeks and 
that there was psychological dependence in this regard.  No 
further reference to the alcohol treatment program was made.  
Upon examination in March 1987 for administrative discharge 
from active duty, the veteran's psychiatric status was again 
evaluated as normal.  He indicated, however, that he had 
depression or excessive worry.  A medical summary in this 
regard indicated that he had anxiety with the administrative 
discharge, but that it was considered non-disqualifying. 

Service connection for a nervous disorder was denied in June 
1992.  The appellant was notified of this determination by 
letter dated in July 1992.  He did not file an appeal and the 
determination became final.  38 C.F.R. §§ 19.129, 19.192 
(1991); see also 38 C.F.R. §§ 20.302, 20.1103 (1999).

Received in March 1995 were service administrative records 
showing that the veteran was administratively separated from 
service with a general discharge for misconduct, which 
included absences without official leave, absence from his 
official place of duty, drunk and disorderly conduct, larceny 
and disrespect toward a commissioned officer.  It was noted 
that separation was also effected by reason of alcohol 
rehabilitation failure.

The report of a private psychiatric evaluation dated in 
January 1986 indicates that the veteran was not actively 
delusional, but did describe a past history of 
depersonalization, and that he related to a bizarre system of 
grandiose and paranoid delusions.  Diagnoses which included 
bipolar disorder, alcohol dependence and rule out antisocial 
personality disorder were rendered.  

The veteran presented testimony in March 1996 before an RO 
hearing officer and in March 1999 before a member of the 
Board to the effect that, upon entering service, his 
commanding officers had selected him to be picked on, and 
that this type of abuse led to a drinking problem.  He stated 
that it took him eight months to finish boot camp, that he 
had been denied schooling subsequently and had also been held 
back in other ways.  The veteran testified that the stressful 
conditions and overly rigorous boot camp training 
precipitated symptoms of a psychiatric disorder in the 
military, but that service personnel did not want to treat 
him for the problem.  He said that he was unfairly discharged 
from active duty with only nine months to go and that the 
reason for such was not sufficiently documented.  He related 
that he was devastated when he was separated from service, 
began drinking even more and became very depressed because he 
had wanted to stay in the military.  It was indicated that 
this started a downhill course into drugs, homelessness and 
psychiatric hospitalization.  He related that he did not 
drink prior to entering active duty and had had his first 
psychiatric admission in 1992.

The veteran also testified that he was briefly in a war zone 
or a minor skirmish while stationed in the Mediterranean area 
when United States planes bombed Libya, which caused a threat 
of military retaliation by that country.  He stated that this 
incident also contributed to psychiatric disability and said 
he believed that he currently had PTSD as a result.  The 
veteran said that he received ongoing psychiatric treatment 
for disabilities diagnosed as manic depressive and bipolar 
disorders which were of service onset. 

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran 
served continuously for 90 days during a period of war or 
during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

By a decision entered in June 1992, the RO disallowed a claim 
of service connection for an acquired psychiatric disorder.  
Consequently, the current claim of service connection may be 
considered on the merits only if "new and material 
evidence" has been submitted since the time of the RO prior 
adjudication.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Board finds that evidence presented 
since the time of the RO's last final denial of the claim is 
"new" in that it was not of record at the time of that 
disallowance and because it adds additional pertinent 
information relative to the claim of service connection.  The 
service administrative records reflect the exact reasons for 
the veteran's discharge from active duty.  The clinical 
report dated in January 1996 shows that he indeed has been 
diagnosed with a psychiatric disability-bipolar disorder, 
whereas previously there had not been specific diagnoses such 
as this.  The veteran's extensive testimony suggests that he 
had no psychiatric difficulties prior to service and 
elaborates upon the reasons why and how a psychiatric 
disorder became manifest during service.  None of this 
evidence was available for the RO's review in June 1992, and 
it is not cumulative or redundant of evidence that was then 
of record.  Consequently, the evidence is considered "new."  

The Board finds, however, that while all of the evidence is 
"new," it is not "material."  The veteran's service 
administrative records document the appellant's problematic 
history during active duty leading to an administrative 
discharge, but they do not indicate the presence of any in-
service psychiatric diagnosis.  Although the record now shows 
that the veteran does indeed suffer from an acquired 
psychiatric disorder, no competent evidence has been received 
to show that this disability is of service onset or was 
aggravated therein.  While his testimony and statements in 
the record attempt to establish that he did not have a 
psychiatric disorder prior to active duty, but developed one 
in service, as a lay person he is not competent to offer 
opinions on matters of medical diagnosis and etiology.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
this regard, the Board points out that there is no medical 
evidence of record which relates the appellant's current 
psychiatric disability to service; nor has a diagnosis of 
PTSD been shown to date.  In the absence of competent 
evidence tending to link currently shown psychiatric 
disability to service, the evidence received since the time 
of the RO's June 1992 decision is not so significant, either 
by itself or in connection with the evidence previously 
assembled, that it must be considered in order to fairly 
decide the merits of the veteran's claim.  In short, the 
evidence is not "material."  Absent the presentation of new 
and material evidence, the Board does not have jurisdiction 
to review the former disposition of the claim.  Butler v. 
Brown, 9 Vet. App. 167 (1996).  The appeal is therefore 
denied.

It should be noted that, in addressing whether new and 
material evidence had been presented, it appears that the RO 
applied the "materiality" test adopted by the Court in the 
case of Colvin v. Derwinski, 1 Vet.App. 171 (1991).  This 
test for "materiality" was invalidated in the case of Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  However, it should 
be noted that the RO had specifically cited § 3.156(a) in a 
March 1996 decision by a hearing officer, thereby placing the 
veteran on notice of the regulatory provision defining "new 
and material evidence."  Therefore, the Board finds that the 
veteran was provided adequate notice of the regulatory 
provisions governing claims to reopen.  38 C.F.R. § 19.29 
(1999).  Accordingly, given the foregoing notice, as well as 
the state of the evidence as discussed above, a remand is not 
required to avoid prejudice to the veteran.  Bernard v. 
Brown, 4 Vet.App. 384, 393 (1993).


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

